Title: To George Washington from Lafayette, 15 October 1787
From: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de
To: Washington, George



My dear General
Paris October the 15th 1787

This letter will Be delivered By Mr du Pont the Son of a Very Sensible and Honest Gentleman, who Has Been Much Emploied in Affairs of Administration, and is Now Very zealously Engaged in drawing Up A Report for our Commercial affairs. His Son Goes out for His instruction, and With a wiew to fit Himself for future Emploiement. I Beg leave to Recommend Him to Your patronage and Advices, and am Happy, My Beloved General, in Every opportunity to Remind You of Your tenderest, and I am Bold to Say, Your dearest friend Who shall, as long as He lives, glory to Be Your adoptive son and most Respectfull Servant

lafayette

